In a proceeding to discover property alleged to he wrongfully withheld from executors by one, William Behrens, a claimant thereto, said claimant appeals from a decree of the Surrogate’s Court, Kings County, entered January 15, 1962 which, inter alla, confirmed the report of a Referee rendered after hearings before him; adjudged that the balance and accumulated interest in a specified savings account belonged solely to the decedent’s estate; ordered said claimant to deliver the bankbook to the petitioner; and directed the -bank to pay the moneys in said account plus interest to the executors of the decedent’s estate. Decree affirmed, with costs to the executors payable by the -claimant (Matter of Creelcmore, 1 N T 2d 284; cf. Matter of iSullivan, 6 A D 2d 970). Kleinfeld, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.